IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                 Assigned on Briefs November 24, 2009 at Knoxville

                STATE OF TENNESSEE v. CRAIG O. MAJORS

               Appeal from the Circuit Court for Montgomery County
                       No. 4071074 Michael R. Jones, Judge




                 No. M2009-00483-CCA-R3-CD - Filed June 21, 2010




The Defendant, Craig O. Majors, was convicted by a Montgomery County jury of especially
aggravated kidnapping, a Class A felony, attempted aggravated robbery, a Class C felony,
and aggravated burglary, a Class C felony. The trial court sentenced the Defendant to
concurrent sentences of twenty years as a Range I offender for the especially aggravated
kidnapping conviction and to six years each as a Range II offender for the attempted
aggravated robbery and aggravated burglary convictions, for a total effective sentence of
twenty years. In this appeal as of right, the Defendant contends that (1) the State’s exercise
of peremptory challenges to excuse African-Americans from the jury pool resulted in a
systematic exclusion of African-Americans from the jury, (2) his convictions for especially
aggravated kidnapping and attempted aggravated robbery violate due process, (3) there is
insufficient evidence of his identity as the perpetrator, and (4) the trial court imposed an
excessive sentence. Following our review, we affirm the judgments of the trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court
                                  are Affirmed.

D. K ELLY T HOMAS, JR., J., delivered the opinion of the court, in which J AMES C URWOOD
W ITT, J R., and N ORMA M CG EE O GLE, JJ., joined.

Roger E. Nell, District Public Defender; and Sarah R. King (on appeal) and Rebecca Stevens
(at trial), Assistant Public Defenders, attorneys for appellant, Craig O. Majors.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Senior Counsel; John
Wesley Carney, Jr., District Attorney General; and Steven L. Garrett, Assistant District
Attorney General, attorneys for appellee, State of Tennessee.
                                           OPINION
       The Defendant’s convictions arise from the home invasion of Gene and Wendy
Douglas in the early morning hours of June 27, 2007. Wendy Douglas testified that she was
asleep when she heard her husband calling her for help and asking her to call 9-1-1. She
found her husband in the garage struggling with an individual. The individual was on top
of her husband and had his hands around her husband’s throat. Mrs. Douglas testified that
she ran to her husband’s aid and struck the assailant in the head. She then ran back to her
bathroom where she called 9-1-1 from her cellular telephone. Soon after she made the
telephone call, the assailant fled the couple’s garage. The couple discovered that the keyless
entry to Mrs. Douglas’ car was missing, along with her driver’s license and a credit union
debit card. Within minutes, the police brought a suspect to the couple’s home where Mrs.
Douglas and her husband separately identified the Defendant as the intruder. Mrs. Douglas
described the events of that night as “terrifying” and “horrible.”

       Gene Douglas testified that he typically awakes at 1:00 a.m. to work in his home
office before leaving for work at 4:30 a.m. each day. On June 27, he went to the kitchen for
coffee before going down the hallway to his home office. As soon as he entered his office,
he realized that “things were disheveled.” Upon further inspection, he said that he found
“someone standing there . . . pointing a gun at me” when he went down the hallway to a
bathroom doorway. He described that he was “gripped with fear.”

       Mr. Douglas recalled that the Defendant told him not to do anything or he would kill
him. The Defendant ordered Mr. Douglas to the kitchen where Mr. Douglas was able to
discreetly put some kitchen shears in the pocket of his bathrobe. Mr. Douglas told the
Defendant that his wife was asleep and that if the Defendant wanted money, they would need
to go to an automated teller machine (ATM).

       Mr. Douglas said that the Defendant then ordered him to the garage where the
Defendant attempted to tie his hands behind his back. During this effort, Mr. Douglas
realized that the Defendant’s gun was no longer pointed at him so he jumped on the
Defendant to disarm him. The gun dropped and fell into pieces on the garage floor. Next,
a struggle ensued during which the Defendant began to strangle Mr. Douglas. At about this
time, while Mr. Douglas was yelling for his wife’s help, Mrs. Douglas ran into the garage
and hit the Defendant on the head. At some point, Mr. Douglas reached for the kitchen
shears that were hidden in his bathrobe.

       Eventually, the Defendant fled the scene through the garage door. By then, Mrs.
Douglas had contacted the police, and the couple directed the police to their home and,
ultimately, the discovery of the Defendant. Mr. Douglas testified that he was still on the
telephone with the 9-1-1 operator when the police arrived. Soon after, another officer

                                              2
arrived with the Defendant and the couple separately identified the Defendant as their
assailant.

         Mr. Douglas recalled that the Defendant threatened to torture him and his wife and
leave them dead in their home. The Defendant also told Mr. Douglas that someone was
waiting for him. Mr. Douglas said that he initially believed the Defendant was pointing a
rifle at him and did not realize the weapon was an air gun until it fell apart in the garage. Mr.
Douglas also stated that his wallet was found empty in the office, although the credit cards
taken from the wallet were never recovered.

        Montgomery County 9-1-1 operator Suzan Gafford testified that she received a call
on June 27, 2007 at approximately 2:00 a.m. from someone reporting an intruder in her
home. Ms. Gafford later learned that the caller was Mrs. Douglas. Ms. Gafford recalled that
the caller was so upset that she was unable to obtain much information from her at first but
eventually the caller’s husband came to the phone. The twenty minute 9-1-1 conversation,
which recited the events of the night leading up to several officers’ arrival at the Douglas
home, was played for the jury.

       Detective Julie Webb of the Montgomery County Sheriff’s Office testified that she
was called to the Douglas home to investigate the home invasion. On her way, she saw a
“beat up old white pickup truck” stopped within one mile of the Douglas home. She recalled
that Deputy Dexter Mines was with the truck. He was talking to two people and had another
person in his cruiser. About twenty minutes after Detective Webb’s arrival at the Douglas
home, Deputy Mines arrived with the individual and the Douglases separately identified the
individual, the Defendant, as their assailant. Detective Webb recalled that both Mr. and Mrs.
Douglas “appeared to be certain” in their identification of the Defendant.

       Montgomery County Sheriff’s Office Corporal Stephen Heise testified that he, Deputy
Mines and Deputy William Wall responded to the call of the home invasion. While blocking
escape routes from the residence, Corporal Heise observed a white pick-up truck
approaching his vehicle. Suddenly, a black male jumped out of the vehicle. Corporal Heise
was able to apprehend the man while Deputy Mines questioned two others in the truck.
Deputy Wall also located a wrecked and abandoned vehicle less than one quarter of a mile
from the Douglas home.

       Savannah Carroll testified that she and Billy Joe Biggs were at the Lock B
Recreational Area early in the morning on June 27, 2007. She recalled that they had only
been there about five minutes when they “heard a big boom, like a crash.” They drove away
from the recreational area and soon discovered a wrecked car. When she and Mr. Biggs
stopped to see if anyone needed help, a young black man, the Defendant, walked out of the

                                               3
woods and told them that he had been driving while drinking and had an accident. Ms.
Carroll recalled that the Defendant wore distinctive braids in his hair. Ms. Carroll stated that
another black man with a shaved head ran back into the woods. She said that he “didn’t want
to go with us.” However, the Defendant accepted their offer of a ride to a nearby store.
Before they reached the store, the police surrounded their pickup truck. When the Defendant
attempted to run from the vehicle, the police apprehended him.

       No weapons or stolen property were recovered from the Defendant. Shoe prints taken
from outside an open window at the scene matched those worn by the Defendant, although
they were a common style of athletic shoe. There were no identifiable fingerprints found at
the scene. Despite a diligent search, the second suspect was never found. Deputy Mines
recalled that a dark-colored new model pickup truck sped by them while they questioned the
witnesses at the white truck.

       Based upon this evidence, the jury convicted the Defendant of the especially
aggravated kidnapping and attempted robbery of Gene Douglas and the aggravated burglary
of the Douglas home.

                                         ANALYSIS

                                     Jury Selection Issue

        The Defendant contends that the State utilized peremptory challenges to exclude
African-American jurors from the jury. See Batson v. Kentucky, 476 U.S. 79 (1986). He
cites to the State’s striking of potential jurors Johnson and Williams, claiming that the State
did not offer an adequate race-neutral basis for their exclusion. The State contends that no
Batson error occurred because the prosecutor provided a race-neutral explanation each time
an African-American member of the jury pool was excluded from the jury; therefore, the trial
court properly determined that no purposeful discrimination occurred. Following our review,
we agree with the State.

        In Batson, the Supreme Court held that the State’s exclusion of potential jurors solely
based upon race violates the Equal Protection Clause of the Fourteenth Amendment. Batson,
476 U.S. at 89. There are three prerequisites that must be met in order to establish a Batson
violation: (1) the Defendant must establish a prima facie case of purposeful discrimination,
id. at 96; (2) the State must be given the opportunity to rebut the prima facie case by offering
a race-neutral explanation for the exercise of the peremptory challenge, id. at 97; and (3) the
trial court must then determine whether the Defendant has established purposeful
discrimination. Id. at 98.



                                               4
       Although the State’s race-neutral explanation must be reasonable and specific, id. at
98, there is no requirement that it be persuasive or plausible. Purkett v. Elem, 514 U.S. 765,
767-68 (1995); see also State v. Hugueley, 185 S.W.3d 356, 368 (Tenn. 2006). Essentially,
“[u]nless a discriminatory intent is inherent in the prosecutor’s explanation, the reason
offered will be deemed race-neutral.” Elem, 514 U.S. at 768; see also Hugueley, 185 S.W.3d
at 368. However, the trial court must consider the explanation in light of all of the evidence
to insure that the explanation is not pretextual. Miller-El v. Dretke, 545 U.S. 231, 251-52
(2005); Hugueley, 185 S.W.3d at 369.

       In order to facilitate appellate review concerning a Batson issue, the trial court must
carefully articulate its findings on the record. See State v. Smith, 893 S.W.2d 908, 914
(Tenn.1994) (citing State v. Ellison, 841 S.W.2d 824, 827 (Tenn. 1992)), cert. denied 516
U.S. 829 (1995)). Furthermore, the trial court is in the position to judge the credibility of both
the potential jurors and counsel because the trial court has the opportunity to observe their
demeanor. Smith, 893 S.W.2d at 914. Therefore, “[o]n appeal, a trial court’s ruling on the
issue of discriminatory intent must be sustained unless it is clearly erroneous.” Snyder v.
Louisiana, 552 U.S. 472, 477 (2008); see also Hugueley, 185 S.W.3d at 359.

       The record reflects that the State exercised two of its peremptory challenges to excuse
two potential jurors who were African-American. In each instance, the Defendant objected
and asserted that the State was excluding the individuals on the basis of race. The Defendant
offered as prima facie evidence of purposeful discrimination a general assertion that “this
county has worked long and hard for people of color to even be able to participate in juries.
It has only been within the past decade that they were even called. . . . I ask that
peremptories [sic] not be allowed.”

         Without initially acknowledging whether the Defendant had established a prima facie
case of purposeful discrimination, the trial court allowed the State the opportunity to provide
a race-neutral explanation for the two challenges. Relative to potential juror Johnson, the
prosecutor explained that she “failed to maintain eye contact with me as I posed questions
. . . she did have eye contact with [defense counsel] . . .which indicates an affinity for the
Defense Counsel . . . [which] would affect her ability to sit as a fair and impartial juror in this
case.” Relative to potential juror Williams, who during voir dire expressed some
equivocation regarding his ability to “pass judgment” on another individual given his
admitted dalliances with crime as a younger man, the prosecutor explained that “I think the
record reflects equivocation as to an essential quality, and that is sitting in judgement of these
individuals” and “the intimations are that he had been in trouble before.” The prosecutor also
noted that although the State had exercised two peremptory challenges against African-
Americans, “there are three blacks that are in the panel now and they have not been challenged.”



                                                5
       The trial court overruled each Batson challenge. Relative to potential juror Johnson,
the court specifically found that there was no evidence of purposeful discrimination in the
county or with specific respect to the challenge of Ms. Johnson. The trial court found that
“[t]he determination by the State was not based upon race. The way the jurors are selected
in this County is Constitutional. Whether it comes out on a certain panel to reach a
percentage is another question. But the determination by the State is not based on race.”
Relative to potential juror Williams, the court noted Mr. Williams’ admission concerning
criminal activity when he was younger and stated that although “he had turned his life
around, [it] might be a reason that the State might want to challenge, totally outside the race
[issue].”

        We conclude that the evidence supports the trial court’s findings. The State explained
its reasons for striking two African-American members from the jury panel, and from our
consideration of the evidence, we conclude that there is no inherent discriminatory intent
shown. Accordingly, the trial court’s denial of the Batson challenges is affirmed.

                                       Due Process Issue

        Next, the Defendant contends that his convictions for especially aggravated
kidnapping and attempted aggravated robbery violates due process because, he argues, the
especially aggravated kidnapping was incidental to the attempted aggravated robbery. See
State v. Anthony, 817 S.W.2d 299 (Tenn. 1991). The State argues that the dual convictions
do not violate due process because the Defendant committed attempted aggravated robbery
when he first demanded money from the victim and it was unnecessary to order him
throughout the home, into the garage, and attempt to tie the victim in order to accomplish the
attempted aggravated robbery. The State also argues that the further restraint of the victim
made it less likely that the victim could summon help and increased the risk of harm to the
victim.

        In Anthony, our supreme court held that dual convictions for armed robbery and
aggravated kidnapping violated the due process guarantees of article I, section 8 of the
Tennessee Constitution when the confinement, movement, or detention of the kidnapping is
“essentially incidental” to the robbery. Anthony, 817 S.W.2d at 306. Therefore, in order for
dual convictions to stand, the trial court must determine whether the confinement, movement,
or detention was significant enough, in and of itself, to warrant independent prosecution. Id.
As guidance, our supreme court noted that “one method of resolving this question is to ask
whether the defendant’s conduct ‘substantially increased [the] risk of harm over and above
that necessarily present in the crime ... itself.’” Id. (quoting State v. Rollins, 605 S.W.2d 828,
830 (Tenn. Crim. App. 1980)). The court also admonished courts “to apply the [kidnapping]
statute narrowly, so as to make its reach fundamentally fair and to protect the due process

                                                6
rights of every citizen.” Id.

       Six years later, in State v. Dixon, 957 S.W.2d 532 (Tenn. 1997), the court refined
Anthony’s applicability to those cases to “prevent the injustice which would occur if a
defendant could be convicted of kidnapping where the only restraint utilized was that
necessary to complete the act of rape or robbery.” Dixon, 957 S.W.2d at 534. Likewise, a
separate conviction for kidnapping may stand for “any restraint in addition to that which is
necessary to consummate rape or robbery.” Id. at 535. The court went further to establish
a two-prong test for analyzing when a separate conviction for kidnapping violates due
process. First, the trial court must determine “whether the movement or confinement was
beyond that necessary” to commit the accompanying felony. Id. If so, the trial court must
then ascertain “whether the additional movement or confinement: (1) prevented the victim
from summoning help; (2) lessened the defendant’s risk of detection; or (3) created a
significant danger or increased the victim’s risk of harm.” Id.

        Applying these standards to the facts of this case, the record reflects that when the
victim discovered the Defendant in his home, the Defendant immediately pointed his weapon
at the victim and demanded money. Contemporaneous to this request was the threat to
torture and leave for dead both Mr. Douglas and his wife. The Defendant then ordered the
victim down the hallway, through the kitchen and into the garage where he attempted to
restrain the victim with cords and rope. We agree with the State that this additional
movement and confinement exceeded what was necessary to accomplish the attempted
aggravated robbery.

       Turning to the second prong of the Dixon analysis, the evidence shows that the victim
was able to summon help from his wife although he had been moved to the garage by the
Defendant. However, the evidence also shows that the Defendant ordered the victim to the
garage in order to bind the victim. Furthermore, the movement to the garage presented the
opportunity for the struggle between the Defendant and the victim. Therefore, we conclude
that the additional movement and confinement both “lessened the [D]efendant’s risk of
detection” and “increased the victim’s risk of harm.” Accordingly, dual convictions for
especially aggravated kidnapping and attempted aggravated robbery do not violate due
process under these facts and circumstances.

                                 Sufficiency of the Evidence

       The Defendant contends that the evidence is insufficient to prove his identity as the
perpetrator of the offenses because his fingerprints were not found at the scene, none of the
missing items were found in his possession, and there were inconsistencies between the
victims’ description of him and his actual appearance. The State argues that the victims, after

                                              7
sufficient observation of the Defendant at the scene, positively identified the Defendant
within minutes of the offenses and that any controverting facts concerning fingerprints and
stolen property were properly resolved by the jury in their verdict. Following our review, we
agree with the State.

        An appellate court’s standard of review when the defendant questions the sufficiency
of the evidence on appeal is “whether, after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). The
appellate court does not reweigh the evidence; rather, it presumes that the jury has resolved
all conflicts in the testimony and drawn all reasonable inferences from the evidence in favor
of the State. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in
testimony, and the weight and value to be given to evidence were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). “A verdict of guilt removes the
presumption of innocence and replaces it with a presumption of guilt, and [on appeal] the
defendant has the burden of illustrating why the evidence is insufficient to support the jury’s
verdict. Id.; State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). “This [standard] applies
to findings of guilt based upon direct evidence, circumstantial evidence, or a combination of
direct and circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn.
Crim. App. 1999).

       Gene and Wendy Douglas testified that they had the opportunity to observe the
Defendant for some time during the offenses. Within minutes of the 9-1-1 call, the
Defendant fled from a vehicle and was apprehended by the police. Gene and Wendy
Douglas’ identification of the Defendant at the scene was unequivocal. We conclude that the
absence of the Defendant’s fingerprints at the scene or stolen property found in the
Defendant’s possession does not render the evidence insufficient. See, e.g., State v. Larry
Payne, No. W2005-00679-CCA-R3-CD, 2006 WL 1506518 (Tenn. Crim. App. June 1,
2006), perm. app. denied (Tenn. Sept. 25, 2006). In the light most favorable to the State, the
evidence sufficiently establishes the Defendant’s identity as the perpetrator of the offenses.
This issue is without merit.

                                         Sentencing

        The Defendant contends that the trial court did not properly find or weigh
enhancement or mitigating factors in arriving at the length of the sentence imposed.
Specifically, the Defendant contends that the trial court should have considered as mitigation
that his conduct did not cause or threaten serious bodily injury and that he “clearly” lacked
substantial judgment due to his age – under twenty years old at the time of sentencing. The

                                              8
State argues that the sentences are consistent with the purposes and principles of the 1989
Sentencing Act and therefore, cannot be disturbed on appeal. Following our review, we
agree with the State.

       At the sentencing hearing, the trial court found, based upon his history of criminal
convictions, that the Defendant qualified as a Range I, standard offender for the especially
aggravated kidnapping conviction and as a Range II, multiple offender for the remaining
convictions.1 The trial court imposed a twenty year sentence for the especially aggravated
kidnapping conviction and six year sentences for the attempted aggravated robbery and
aggravated burglary convictions based upon the Defendant’s history of criminal convictions
and the fact that the Defendant was on probation at the time the offenses were committed.
See Tenn. Code Ann. § 40-35-114(1) and (13). The trial court rejected all of the statutory
mitigating factors and specifically found, relative to the Defendant’s youth, that “this young
man, very young man but also on probation for very serious offenses, he should have,
certainly, substantial judgment to know not to commit any criminal offenses. I will not find
[factor] number six.” See Tenn. Code Ann. § 40-35-113(6). The record reflects that the
Defendant was on probation for aggravated robbery, aggravated burglary, and misdemeanor
theft at the time of the offenses. The trial court ordered the sentences to be served
concurrently.

        An appellate court’s review of sentencing is de novo on the record with a presumption
that the trial court’s determinations are correct. Tenn. Code Ann. § 40-35-401(d). As the
Sentencing Commission Comments to this section note, on appeal the burden is on the
Defendant to show that the sentence is improper. This means that if the trial court followed
the statutory sentencing procedure, made findings of fact that are adequately supported in the
record, and gave due consideration and proper weight to the factors and principles that are
relevant to sentencing under the 1989 Sentencing Act, the court may not disturb the sentence
even if a different result were preferred. State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim.
App. 1991); see also State v. Carter, 254 S.W.3d 335 (Tenn. 2008).

       However, “the presumption of correctness which accompanies the trial court’s action
is conditioned upon the affirmative showing in the record that the trial court considered the
sentencing principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d
166, 169 (Tenn. 1991). In this respect, for the purpose of meaningful appellate review,

       [T]he trial court must place on the record its reasons for arriving at the final


       1
         The Defendant was previously convicted of aggravated burglary and misdemeanor theft
occurring on June 18, 2006, and of aggravated robbery occurring on August 4, 2006. The felonies
provide basis for his range enhancement.

                                                  9
       sentencing decision, identify the mitigating and enhancement factors found,
       state the specific facts supporting each enhancement factor found, and
       articulate how the mitigating and enhancement factors have been evaluated
       and balanced in determining the sentence.

State v. Jones, 883 S.W.2d 597, 599 (Tenn. 1994) (citation omitted); see Tenn. Code Ann.
§ 40-35-210(e).

       Tennessee’s sentencing act provides:

       (c) The court shall impose a sentence within the range of punishment,
       determined by whether the defendant is a mitigated, standard, persistent,
       career, or repeat violent offender. In imposing a specific sentence within the
       range of punishment, the court shall consider, but is not bound by, the
       following advisory sentencing guidelines:

              (1) The minimum sentence within the range of punishment is the
              sentence that should be imposed, because the general assembly
              set the minimum length of sentence for each felony class to
              reflect the relative seriousness of each criminal offense in the
              felony classifications; and
              (2) The sentence length within the range should be adjusted, as
              appropriate, by the presence or absence of mitigating and
              enhancement factors set out in §§ 40-35-113 and 40-35-114.

Tenn. Code Ann. § 40-35-210(c)(1)-(2).

       The weight to be afforded an enhancement or mitigating factor is left to the trial
court’s discretion so long as its use complies with the purposes and principles of the 1989
Sentencing Act and the court’s findings are adequately supported by the record. Id. § (d)-(f);
Carter, 254 S.W.3d at 342-43. “An appellate court is therefore bound by a trial court’s
decision as to the length of the sentence imposed so long as it is imposed in a manner
consistent with the purposes and principles set out in . . . the Sentencing Act.” Carter, 254
S.W.3d at 346. As explained by our supreme court in Carter, the 2005 amendments to the
Sentencing Act now afford the trial court such greater discretion that:

       the trial court is free to select any sentence within the applicable range so long
       as the length of the sentence is ‘consistent with the purposes and principles of
       the [Sentencing Act].’”



                                              10
Carter, 254 S.W.3d at 343 (citing Tenn. Code Ann. § 40-35-210(d)). Accordingly, on appeal
we may only review whether the enhancement and mitigating factors were supported by the
record and their application was not otherwise barred by statute. See id.

       In conducting its de novo review, the appellate court must consider (1) the evidence,
if any, received at the trial and sentencing hearing, (2) the presentence report, (3) the
principles of sentencing and arguments as to sentencing alternatives, (4) the nature and
characteristics of the criminal conduct, (5) any mitigating or statutory enhancement factors,
(6) any statement that the defendant made on his own behalf, (7) the defendant’s potential
for rehabilitation or treatment, and (8) any statistical information provided by the
Administrative Office of the Courts as to sentencing practices for similar offenses in
Tennessee. Tenn. Code Ann. §§ 40-35-102, -103, -210; see also Ashby, 823 S.W.2d at 168;
State v. Moss, 727 S.W.2d 229, 236-37 (Tenn. 1986).

        The record reflects that the trial court gave specific consideration to all sentencing
considerations and principles, including each statutory mitigating factor and any
enhancement factor proposed by the State. The trial court noted that there was a basis to
impose consecutive sentences but declined to do so, in part, based upon its consideration that
the previously probated sentences would be revoked and involve consecutive service. We
agree with the trial court’s determinations regarding enhancement and mitigating factors in
this case. Furthermore, as previously noted, if the record reflects that the trial court imposed
a sentence consistent with the principles and purpose of the Sentencing Act, this court may
not disturb the trial court’s sentencing decision. Accordingly, we conclude that the sentences
in this case should be affirmed.

                                       CONCLUSION

        In consideration of the forgoing and the record as a whole, the judgments of the
trial court are affirmed.


                                            D. KELLY THOMAS, JR., JUDGE




                                              11